Citation Nr: 1013634	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
PTSD and granted a 30 percent evaluation effective June 8, 
2004.

The Veteran requested a travel Board hearing in May 2006.  He 
withdrew his hearing request in July 2008 indicating that he 
could not attend, and that he wished for the Board to make a 
decision with the evidence on file.  

In a November 2008 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In October 2009, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with an October 2009 Joint 
Motion for Vacatur and Remand (Joint Motion).  The case is 
once again before the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in October 
2009 for compliance with the instructions in the October 2009 
Joint Motion.  The Joint Motion provides that remand is 
required because the Board failed to address the Veteran's 
statements that his alcohol abuse was a form of self-
medication for his service-connected PTSD.  The Board is 
required to adequately consider the Veteran's alcohol 
dependence as it relates to his PTSD, to include 
consideration of whether a new VA examination or opinion is 
needed to evaluate the relationship between these conditions. 

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that veterans can only recover for an 
alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.  So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where a veteran has abused 
alcohol and/or drugs and wants compensation for it as the 
primary condition - as opposed to the secondary residual.

Moreover, when it is not possible to separate the effects of 
a service-connected psychiatric disorder from a nonservice-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).

The Veteran is not currently service-connected for alcohol 
dependence secondary to his PTSD.  The Veteran, however, has 
raised the issue of service connection for alcohol dependence 
secondary to service-connected PTSD.  Accordingly the Board 
finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration of 
the appeal by the Board.  On remand, the RO/AMC should 
adjudicate the issue of entitlement to service connection for 
alcohol dependence secondary to PTSD in the first instance.

Since a favorable decision on the issue of entitlement to 
service connection for alcohol dependence secondary to PTSD 
would have an impact as to the resolution of the Veteran's 
claim for an increased evaluation for PTSD, such issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); see also Allen v. Principi, 237 F.3d 1368, 
1370 (Fed. Cir. 2001) (38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (PTSD) or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability (PTSD)).  
Accordingly, the Board will defer appellate consideration of 
the Veteran's claim of entitlement to a higher rating for 
PTSD.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In the 
present appeal, the Board finds that an additional VA 
examination is necessary to address the issue of service 
connection for alcohol dependence secondary to PTSD, and to 
address the current severity of the Veteran's PTSD.  The 
claim for entitlement to an initial higher rating for PTSD 
should be reevaluated by the RO/AMC upon resolution of the 
Veteran's service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
psychiatric examination to determine if 
his currently diagnosed alcohol 
dependence is secondary to service-
connected PTSD and to assess the 
current severity of his PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination. The examiner must review 
the entire claims file to include 
available service records and respond 
to the following:

a).  The examiner should render an 
opinion as to whether it is at least as 
likely as not that alcohol dependence 
is proximately due to or the result of 
the Veteran's service-connected PTSD.

b).  The examiner should render an 
opinion as to whether it is at least as 
likely as not that alcohol dependence 
is a symptom of, or evidence of an 
increased severity of, PTSD.

A complete rationale for all opinions 
and conclusions should be provided with 
references to findings in the claims 
file.  

c).  The examiner should assess the 
current severity of the Veteran's PTSD, 
to include alcohol dependence if it is 
found to be secondary to, or a symptom 
of PTSD.  The examiner's findings 
should specifically address the 
Veteran's level of occupational and 
social impairment due to his PTSD 
symptomatology.  If the VA examiner 
finds that the Veteran's alcohol 
dependence is not related to PTSD, the 
VA examiner should indicate to what 
extent the Veteran's occupational and 
social impairment is due to alcohol 
dependence versus PTSD.  If that 
distinction is not possible, the 
examiner should so indicate and provide 
an explanation.

2.  The AMC/RO must adjudicate the 
Veteran's claim of entitlement to 
service connection for alcohol 
dependence secondary to PTSD in the 
first instance.  The AMC/RO should 
furnish the Veteran appropriate VCAA 
notice, and the Veteran should be 
afforded an opportunity to submit 
additional evidence in support of his 
claim.  The AMC/RO should take any 
additional development as deemed 
necessary.  The Veteran should be 
provided notice of this decision, and 
afforded the opportunity to place such 
issue in appellate status by the filing 
of a notice of disagreement to any 
adverse decision and after the issuance 
of a statement of the case, the filing 
of a timely substantive appeal on the 
issue of entitlement to service 
connection for alcohol dependence 
secondary to PTSD.

3.  After all other development has been 
completed, the RO/AMC should then 
reevaluate the Veteran's claim for an 
initial higher rating for PTSD based on 
the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
